IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,654-03


                           EX PARTE ERIC ALVARADO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 08-0038X(A) IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                             ORDER

               Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal

Procedure, the clerk of the trial court transmitted to this Court this application for a writ of

habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of two counts of aggravated robbery and was sentenced to two concurrent terms of

twenty-eight years’ imprisonment.

               Applicant contends that his counsel rendered ineffective assistance because

counsel failed to timely file a notice of appeal.

               Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.
                                                                                                      2

Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may

use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

               If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

               The trial court shall make findings of fact and conclusions of law as to whether

Applicant was denied his right to a meaningful appeal because Applicant’s counsel failed to

timely file a notice of appeal. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

               This application will be held in abeyance until the trial court has resolved the fact

issues. The issues shall be resolved within 90 days of this order. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from

any hearing or deposition, along with the trial court’s supplemental findings of fact and

conclusions of law, shall be forwarded to this Court within 120 days of the date of this order.

Any extensions of time shall be obtained from this Court.

Filed: June 17, 2015
Do not publish